 



Exhibit 10.15
SECOND AMENDMENT TO CREDIT AGREEMENT
     THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered
into as of January 11, 2006, but shall be effective for all purposes as of the
Effective Date (defined below) among Powell Industries, Inc., a Delaware
corporation (“Parent”), Switchgear & Instrumentation Ltd., an entity organized
under the laws of England and Wales (formerly known as Inhoco 3210 Limited,
“Inhoco”), Switchgear & Instrumentation Properties Limited, an entity organized
under the laws of England and Wales (“SI Properties” and together with Inhoco,
“UK Borrower”), Bank of America, N.A., a national banking association, as Agent,
Swing Line Lender and L/C Issuer under the Credit Agreement (in such capacity as
administrative agent, together with its successors in such capacity, “Agent”),
and each lender from time to time party to the Credit Agreement (collectively,
“Lenders” and individually, a “Lender”). Capitalized terms used but not defined
in this Amendment have the meaning given them in the Credit Agreement (defined
below).
RECITALS
     A. Parent, Inhoco, and SI Properties, as borrowers (each a “Borrower” and
collectively “Borrowers”), Agent and Lenders entered into that certain Credit
Agreement dated as of June 29, 2005 (as amended by the First Amendment to Credit
Agreement dated November 7, 2005, and as amended, restated or supplemented the
“Credit Agreement”).
     B. Borrowers, Agent and Lenders have agreed to amend the Credit Agreement,
subject to the terms and conditions of this Amendment.
     NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are acknowledged, the undersigned hereby agree as follows:
     1. Amendment to Credit Agreement. The Credit Agreement is amended as set
forth below as of the Effective Date:
     (a) The definition of “Fiscal Year” in Section 1.01 of the Credit Agreement
is deleted in its entirety and is replaced with the following:
Fiscal Year means, as to Parent and its Subsidiaries, their fiscal year ending
October 31, 2005, and thereafter each fiscal year ending September 30.
     (b) Sections 6.01(a) and (b) of the Credit Agreement are deleted in their
entirety and replaced with the following:
     “(a) as soon as available, but in any event within 120 days after the end
of each fiscal year of Parent, a consolidated balance sheet of Parent and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, Shareholders’ Equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with

 



--------------------------------------------------------------------------------



 



GAAP, audited and accompanied by a report and opinion of an independent
certified public accountant of nationally recognized standing reasonably
acceptable to the Agent, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit; and
     (b) as soon as available, but in any event within 45 days after the end of
each fiscal quarter of each fiscal year of Parent, a consolidated balance sheet
of Parent and its Subsidiaries as at the end of such fiscal quarter, and the
related consolidated statements of income or operations, Shareholders’ Equity
and cash flows for such fiscal quarter and for the portion of Parent’s fiscal
year then ended, setting forth in each case in comparative form the figures for
the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail and
certified by a Responsible Officer of Parent as fairly presenting the financial
condition, results of operations, Shareholders’ Equity and cash flows of Parent
and its Subsidiaries in accordance with GAAP, subject only to normal year-end
audit adjustments and the absence of footnotes.”
     (c) Section 6.02(a) of the Credit Agreement is deleted in its entirety and
replaced with “[Intentionally Omitted].”
     (d) Section 7.11(f) of the Credit Agreement is deleted in its entirety and
replaced with the following:
     “(f) Capital Expenditures. Make or become legally obligated to make any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations), except for capital expenditures in the ordinary
course of business not exceeding, in the aggregate for Parent and it
Subsidiaries, for the most recently completed four fiscal quarters ending on
each quarterly date below, the amount set forth opposite such period:

          Period Ending   Maximum Capital Expenditures  
Quarter Ending July 31, 2005
  $ 6,000,000  
Quarter Ending October 31, 2005
  $ 7,000,000  
Quarter Ending January 31, 2006
  $ 7,000,000 ”

     2. Conditions. This Amendment shall be effective as of October 31, 2005
(the “Effective Date”) once each of the following have been delivered to Agent
and Lenders:
     (a) this Amendment executed by Borrowers, Agent and Lenders;
     (b) Guarantors’ Consent and Agreement;

2



--------------------------------------------------------------------------------



 



     (c) Officer’s Certificate from Milburn E. Honeycutt, as Assistant Secretary
of Borrowers and each Guarantor certifying that the prior certificates delivered
to Agent are true and correct as of the date hereof; and
     (d) such other documents as Agent or Lenders may reasonably request.
     3. Representations and Warranties. Each Borrower represents and warrants to
Agent and Lenders that (a) it possesses all requisite power and authority to
execute, deliver and comply with the terms of this Amendment, (b) this Amendment
has been duly authorized and approved by all requisite corporate action on the
part of Borrower, (c) no other consent of any Person (other than Lenders) is
required for this Amendment to be effective, (d) the execution and delivery of
this Amendment does not violate its organizational documents, (e) the
representations and warranties in each Loan Document to which it is a party are
true and correct in all material respects on and as of the date of this
Amendment as though made on the date of this Amendment (except to the extent
that such representations and warranties speak to a specific date), (f) it is in
full compliance with all covenants and agreements contained in each Loan
Document to which it is a party, and (g) no Default or Event of Default has
occurred and is continuing. The representations and warranties made in this
Amendment shall survive the execution and delivery of this Amendment. No
investigation by Agent or Lenders is required for Agent or Lenders to rely on
the representations and warranties in this Amendment.
     4. Scope of Amendment; Reaffirmation; Release. All references to the Credit
Agreement shall refer to the Credit Agreement as amended by this Amendment.
Except as affected by this Amendment, the Loan Documents are unchanged and
continue in full force and effect. However, in the event of any inconsistency
between the terms of the Credit Agreement (as amended by this Amendment) and any
other Loan Document, the terms of the Credit Agreement shall control and such
other document shall be deemed to be amended to conform to the terms of the
Credit Agreement. Borrowers hereby reaffirm their obligations under the Loan
Documents to which each is a party and agree that all Loan Documents to which
they are a party remain in full force and effect and continue to be legal,
valid, and binding obligations enforceable in accordance with their terms (as
the same are affected by this Amendment). Borrowers hereby release Agent and
Lenders from any liability for actions or omissions in connection with the
Credit Agreement and the other Loan Documents prior to the date of this
Amendment.
     5. Miscellaneous.
     (a) No Waiver of Defaults. This Amendment does not constitute (i) a waiver
of, or a consent to, (A) any provision of the Credit Agreement or any other Loan
Document not expressly referred to in this Amendment, or (B) any present or
future violation of, or default under, any provision of the Loan Documents, or
(ii) a waiver of Agent’s or Lenders’ right to insist upon future compliance with
each term, covenant, condition and provision of the Loan Documents.
     (b) Form. Each agreement, document, instrument or other writing to be
furnished to Lenders under any provision of this Amendment must be in form and
substance satisfactory to Agent and its counsel.

3



--------------------------------------------------------------------------------



 



     (c) Headings. The headings and captions used in this Amendment are for
convenience only and will not be deemed to limit, amplify or modify the terms of
this Amendment, the Credit Agreement, or the other Loan Documents.
     (d) Costs, Expenses and Attorneys’ Fees. Borrowers agree to pay or
reimburse Agent on demand for all of their reasonable out-of-pocket costs and
expenses incurred in connection with the preparation, negotiation, and execution
of this Amendment, including, without limitation, the reasonable fees and
disbursements of Agent’s counsel.
     (e) Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of each of the undersigned and their respective successors and
permitted assigns.
     (f) Multiple Counterparts. This Amendment may be executed in any number of
counterparts with the same effect as if all signatories had signed the same
document. All counterparts must be construed together to constitute one and the
same instrument. This Amendment may be transmitted and signed by facsimile. The
effectiveness of any such documents and signatures shall, subject to applicable
law, have the same force and effect as manually-signed originals and shall be
binding on Borrowers, Agent and Lenders. Agent may also require that any such
documents and signatures be confirmed by a manually-signed original; provided
that the failure to request or deliver the same shall not limit the
effectiveness of any facsimile document or signature.
     (g) Governing Law. This Amendment and the other Loan Documents must be
construed, and their performance enforced, under Texas law.
     (h) Entirety. The Loan Documents (as amended hereby) Represent the Final
Agreement Between Borrowers, Agent and Lenders and May Not Be Contradicted by
Evidence of Prior, Contemporaneous, or Subsequent Oral Agreements by the
Parties. There Are No Unwritten Oral Agreements among the Parties.
[Signatures appear on the following pages.]

4



--------------------------------------------------------------------------------



 



     The Amendment is executed as of the date set out in the preamble to this
Amendment.

           
 
  BORROWERS:  
 
 
       
 
  POWELL INDUSTRIES, INC.  
 
 
       
 
  By:   /s/ Don R. Madison
 
       
 
      Don R. Madison
Vice President, Secretary and Treasurer
 
       
 
  SWITCHGEAR & INSTRUMENTATION LTD.,
formerly known as Inhoco 3210 Limited  
 
 
       
 
  By:   /s/ Don R. Madison
 
       
 
      Don R. Madison
Director
 
       
 
  SWITCHGEAR & INSTRUMENTATION PROPERTIES LIMITED  
 
 
       
 
  By:   /s/ Don R. Madison
 
       
 
      Don R. Madison
Director

Signature Page to the Second Amendment to Credit Agreement

 



--------------------------------------------------------------------------------



 



                   
 
  BANK OF AMERICA, N.A., as Agent  
 
 
               
 
  By:   /s/ Daniel J. Lintner
 
             
 
          Daniel J. Lintner

 
          Senior Vice President
 
               
 
  BANK OF AMERICA, N.A., as a Lender, L/C
Issuer and Swing Line Lender  
 
 
               
 
  By:   /s/ Daniel J. Lintner
 
             
 
          Daniel J. Lintner

 
          Senior Vice President

Signature Page to the Second Amendment to Credit Agreement

 



--------------------------------------------------------------------------------



 



GUARANTORS’ CONSENT AND AGREEMENT TO SECOND AMENDMENT
     As an inducement to Agent and Lenders to execute, and in consideration of
Agent’s and Lenders’ execution of, this Amendment, the undersigned hereby
consents to this Amendment and agrees that this Amendment shall in no way
release, diminish, impair, reduce or otherwise adversely affect the obligations
and liabilities of the undersigned under the Guaranty executed by each of the
undersigned in connection with the Credit Agreement, or under any Loan
Documents, agreements, documents or instruments executed by the undersigned to
create liens, security interests or charges to secure any of the Obligations (as
defined in the Credit Agreement), all of which are in full force and effect. The
undersigned further represents and warrants to Agent and Lenders that (a) the
representations and warranties in each Loan Document to which it is a party are
true and correct in all material respects on and as of the date of this
Amendment as though made on the date of this Amendment (except to the extent
that such representations and warranties speak to a specific date), (b) it is in
full compliance with all covenants and agreements contained in each Loan
Document to which it is a party, and (c) no Default or Event of Default has
occurred and is continuing. Guarantors hereby release Agent and Lenders from any
liability for actions or omissions in connection with the Loan Documents prior
to the date of this Amendment. This Guarantors’ Consent and Agreement shall be
binding upon each of the undersigned, and its permitted assigns, and shall inure
to the benefit of Agent, Lenders, and its successors and assigns.

               
GUARANTORS:
 
 
   
 
           
POWELL ELECTRICAL SYSTEMS, INC.,
a Delaware corporation
  POWELL INDUSTRIES ASIA, INC.,
a Delaware corporation  
 
 
           
By:
  /s/ Don R. Madison   By:   /s/ Don R. Madison
 
         
 
  Don R. Madison
Vice President, Secretary, and Treasurer     Don R. Madison
Vice President, Secretary, and Treasurer
 
           
TRANSDYN, INC.,
a Delaware corporation
 
 
   
 
           
By:
  /s/ Don R. Madison        
 
           
 
  Don R. Madison
Vice President, Secretary, and Treasurer        
 
           
POWELL INDUSTRIES INTERNATIONAL, INC.,
a Delaware corporation
 
 
   
 
           
By:
  /s/ Don R. Madison        
 
           
 
  Don R. Madison
Vice President, Secretary, and Treasurer        

 